Title: From Thomas Jefferson to Abbé Gibelin, 10 July 1786
From: Jefferson, Thomas
To: Gibelin, Abbé



Sir
Paris July 10. 1786.

On receiving information from the foreign officers that paiment was not made of their interest for the year 1785. I wrote to the board of treasury at New York. I have the honour to inclose you an extract of a letter I have just received from them, by which you will perceive that their funds were not in a condition for making that paiment in the moment of receiving my letter, but that they would be attentive to make it as soon as it should be in their power. Their orders will come to Mr. Grand, who will take care to give notice to all the persons interested to apply for their monies as soon as he shall be enabled to pay it. I have the honour to be Sir your most obedient & most humble servt.,

Th: Jefferson

